The judgment of the court was pronounced by
Slidell, J.
Tho plaintiff and appellee has moved the dismissal of thirappeal. On the other hand, tho appellant assigns as error that, he was not *593brought into the court below by citation, and that the appointment of a curator ad hoc to represent him was unlawful.
The clerk’s certificate is, “ that the transcript contains a true, perfect, and correct transcript of all the records, documents, and proceedings, had in the cause, now on, file in the clerk’s office.” Non-constat, under this certificate, that there may not have been other documents and proceedings in the cause, which would have cured the alleged error, and presented the cause as one against a defendant, who had appeared, or otherwise become, in legal contemplation, a party to the cause. Under this imperfect certificate we cannot say whether the court below erred in sustaining jurisdiction, and renderingjudgment.
It is, therefore, ordered that, the appeal be dismissed at the appellant’s costs, reserving to the appellant whatever right he may have to attack the judgment of the District Court, by an action of nullity or otherwise.